Appeal by the defendant from two judgments of the County Court, Suffolk County (Tisch, J.), both rendered December 2, 1992, convicting him of attempted burglary in the third degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that he was denied an opportunity to explain why he failed to appear for sentencing is without merit. In addition, the defendant’s sentence was not excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.